Opinion issued May 1, 2003




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01234-CV
____________

JAMIE CASTANEDA, Appellant

V.

MARIA CASTANEDA, Appellee



On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 0015225



MEMORANDUM  OPINION
	This is an appeal from a judgment signed October 16, 2002.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but he has not paid
the appellate filing fee.  On February 13, 2003, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
	Accordingly, we dismiss the appeal.  See Tex. R. App. P. 5; 42.3(b),(c).
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.